Citation Nr: 0312130	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-32 051	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's low back disability from December 21, 1957, 
to July 12, 1985.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the veteran's low back disability from July 13, 1985, to 
January 27, 1994.  


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from January 1956 to December 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Historically, the record shows that in decisions, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), the Board denied an effective date 
earlier than January 28, 1994, for a grant of service 
connection for a low back disability.  In a decision dated in 
August 2002, the Court reversed the Board's June 2000 
decision that denied the earlier effective date claim.  In 
its August 2002 decision, the Court remanded the matter for 
the assignment of (1) an effective date for the initial award 
of service connection and (2) a rating or ratings, as 
appropriate.  In a decision dated in December 2002, the Board 
assigned December 21, 1957, as the effective date for the 
grant of service connection for a low back disability.  In 
its December 2002 decision, the Board indicated that it was 
undertaking additional evidentiary development pertaining to 
the issue of entitlement to an increased initial disability 
rating for the low back disorder.  

Review of the record shows that in a rating decision dated in 
late December 2002 the RO implemented the Board's decision 
and assigned an effective date of December 21, 1957, for 
service connection for the veteran's lumbosacral strain with 
spondylolisthesis at L5-S1.  In that rating decision, the RO 
assigned a 10 percent rating from December 21, 1957, to July 
12, 1985.  In addition, it assigned a 20 percent rating from 
July 13, 1985, to January 27, 1994.  The RO noted that the 
ratings previously assigned from January 28, 1994, to the 
present remained in effect and were not changed by its 
decision.  In a letter dated in early April 2003, the RO 
notified the veteran of its decision and provided him with 
information concerning his appellate rights.  In the opening 
paragraph of its letter the RO advised the veteran that his 
file would remain at the Board until all issues on appeal 
were resolved.  

In late April 2003 the Board wrote to the veteran stating it 
was developing additional evidence concerning his "appeal" 
for entitlement to an increased rating for his service-
connected low back disability.  The Board requested that the 
veteran provide information concerning health care providers 
from which he had received treatment for his low back 
disability since December 1957.  

In correspondence received at the Board in May 2003 the 
veteran indicated that all medical records were on file with 
the Board, and this, when liberally construed in light of 
November 2002 argument that a 40 percent rating should be 
assigned for the low back disability from December 1957 to 
January 1994, serves to express the veteran's disagreement 
with any initial rating less than 40 percent for his low back 
disability.  As the veteran had been notified by the RO and 
the Board that his records were at the Board, a statement 
filed at the Board may be accepted as a notice of 
disagreement.  See 38 C.F.R. § 20.300 (2002).  

On reflection, the Board concludes that the matter of the 
initial ratings from December 1957 to January 1994 was not 
technically in appellate status until the veteran disagreed 
with the initial ratings assigned by the RO.  As the Board 
has now determined that the veteran has expressed 
dissatisfaction with the assigned ratings and indicated an 
intent to appeal, the proper course is remand of the case to 
the RO so that it may issue a statement of the case 
pertaining to the initial ratings for the veteran's low back 
disability from December 21, 1957, to January 27, 1994.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the issues on appeal.  See also 
38 C.F.R. § 3.159 (2002).



2.  Then, with consideration of all 
relevant evidence, the RO should 
readjudicate the issues of entitlement to 
an initial rating in excess of 10 percent 
for the veteran's low back disability 
from December 21, 1957, to July 12, 1985, 
and entitlement to an initial rating in 
excess of 20 percent for the veteran's 
low back disability from July 13, 1985, 
to January 27, 1994, in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Thereafter, the RO should 
provide the veteran and his 
representative a statement of the case 
that addresses all relevant evidence and 
informs the veteran of the law and 
regulations pertinent to his claims.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO should provide explicit 
instructions as to the action required by 
the veteran to perfect an appeal on these 
issues.  

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


